Case 7:20-cv-00147-EKD-JCH Document 12 Filed 06/05/20 Page 1 of 1 Pageid#: 69



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

MATTHEW JACKSON TAYLOR,                         )
    Plaintiff,                                  )
                                                )     Civil Action No. 7:20-cv-00147
v.                                              )
                                                )
SOUTHWEST VIRGINIA REGIONAL                     )     By: Elizabeth K. Dillon
JAIL FACILITY, DUFFIELD,                        )         United States District Judge
      Defendant.                                )

                                  MEMORANDUM OPINION

       This action was brought by plaintiff Matthew Jackson Taylor, a Virginia inmate

proceeding pro se, pursuant to 42 U.S.C. § 1983. By order entered May 5, 2020, the court

informed Taylor that he had failed to state a claim against the only defendant he had named and

directed him to file an amended complaint, complying with certain requirements, within 21 days.

(Dkt. No. 11.) In the same paragraph of the order directing the filing of the amended complaint,

the court notified Taylor that “his failure to file the requested information within twenty-one

days after entry of this order may result in the dismissal of his complaint.” (Id. at 2.) That order

was sent to the address on file for him and has not been returned.

       The deadline for filing the amended complaint has expired, and the Clerk has not

received an amended complaint from Taylor or any request for an extension of time to file one.

Because Taylor has failed to comply with the court’s order within the time allotted, the court will

dismiss his complaint without prejudice. He may refile his claims in a new case once he is

prepared to comply with the court’s orders.

       An appropriate order will be entered.

       Entered: June 5, 2020.

                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge
